DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on August 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
In claim 29, lines 2-3, the recitation “a signal line” is vague and indefinite as to whether it refers to the “first signal line” now set forth in claim 12 (from which claim 9 depends) or to another such signal line.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 18, and 29 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Chinese Publication 2891435 (hereafter referred to as “CN ‘435”).
Regarding claim 12 and the claims dependent therefrom, CN ‘435 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a motor (e.g., see the English abstract);
a drive circuit (e.g., including 21, 22 as best understood) operably connected to a power source and to the motor so as to drive the motor (e.g., wherein this drive circuit includes 21, 22, or is at least inherent since there is a motor that is driven, so there must be a power source that is connected to the motor, such a connection being a drive circuit);
a rotor position detector (e.g., 13, 14, 16) configured to detect a rotor position of the motor and configured to output a first position signal via a first signal line (e.g., s1, s2);
a first control circuit (e.g., 2) operably connected to the drive circuit so as to control the drive circuit such that the motor rotates in a set rotation direction; and

[claim 18] wherein the first control circuit (e.g., 2) is operably connected to the rotor position detector (e.g., 18; see Fig. 2) so as to control the drive circuit based on the first position signal outputted from the rotor position detector, to thereby rotate the motor in the set rotation direction;
[claim 29] wherein the first control circuit (e.g., 2) is connected to the second control circuit (e.g., 18) via a signal line (e.g., as shown in Fig. 2);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 19, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication 2891435 (hereafter referred to as “CN ‘435”).
Regarding claims 19 and 30, CN ‘435 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 19 (from 18)] comprising:
a first controller (e.g., 20; see the Office action from the Chinese patent application, cited on the second page of the IDS filed on October 5, 2021; page 3/5 directed to the rejection of claim 8) including the first control circuit; and
a second controller (e.g., 10) including the second control circuit,
wherein the first position signal outputted from the rotor position detector is inputted to the second controller (e.g., as shown in Fig. 2),
wherein the second controller is configured to output the first position signal inputted from the rotor position detector to the first controller,
wherein the first control circuit is configured to control the drive circuit based on the first position signal inputted from the second controller, and the first control circuit is configured to stop driving of the motor by the drive circuit in response to stopping of 
wherein the abnormality handling process includes a process of stopping output of the first position signal from the second controller to the first controller (e.g., via the sending of the power-off signal as described in the English abstract, line 12);
[claim 30 (from 29)] wherein the second control circuit is configured to supply the first position signal to the first control circuit via the signal line.
That is, CN ‘435 discloses/teaches, as best understood, that the first position signal is outputted from the first controller/first control circuit to the second controller/second control circuit, and thus lacks first position signal traveling in the opposite direction to the first controller/first control circuit as follows:
[from claim 19] wherein the second controller is configured to output the first position signal inputted from the rotor position detector to the first controller; and
[from claim 30] wherein the second control circuit is configured to supply the first position signal to the first control circuit via the signal line.
However, it is respectfully submitted that whether the signals are compared at the in the first controller/first control circuit and then advanced through output interface circuits therefrom, or are compared in the second controller/second control circuit and then advanced through output interface circuits therefrom is an equivalent configuration. It would have been an obvious matter of design choice to modify CN 4’'35 by having the signals compared at the in the first controller/first control circuit and then advanced through output interface circuits therefrom since applicant has not disclosed that having 
Further, regarding claim 21, CN ‘435 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 21] further comprising:
an operation switch configured to be operated by an operator of the electric working machine to rotate the motor,
wherein the first control circuit and the second control circuit are operably connected to the operation switch and configured so as to operate in response to an operation of the operation switch.
That is, as best understood from the disclosure (i.e., without an English translation thereof), it is unknown as to whether such an operation switch is explicitly disclosed. However, the Examiner takes Official notice that such operation switches are old and well-known in the art, including the broad art of electrically powered devices/machines, for the well-known purpose of selectively powering-on the device/machine for operation thereof and for powering-off the device/machine when the operation thereof is no longer desired.
Therefore, it would have been obvious to one having ordinary skill in the art to provide such an operation switch, such as an on/off switch, to selectively control the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication 105269506 (hereafter referred to a “CN ‘506”) in view:
(a)	Official notice as evidenced by Cox et al., pn 2,261,230; Clayton, pn 2,714,905; Lyons, pn 3,042,089; Hall et al., pn 3,056,439; Whitten, Jr., pn 3,260,289; Juma, pn 4,760,643; Chen, pn 4,949,463; Dickey et al., pn 5,371,947; and/or Lane, pn 5,607,264; and
(b)	Chinese Publication 2891435 (hereafter referred to as “CN ‘435”).
Regarding claim 11, CN ‘506 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a trigger switch (e.g., 26);
a saw blade;
a motor (e.g., 14) operably connected to the saw blade so as to drive the saw blade;
a drive circuit operably connected to the motor, to the trigger switch, and to a battery so as to drive the motor by electric power supplied from the battery in response to turning ON of the trigger switch (e.g., as disclosed);
a rotor position detector configured to detect a rotor position of the motor and configured to output a first position signal via a first signal line;
a first control circuit operably connected to the drive circuit so as to control the drive circuit such that the motor rotates in a set rotation direction; and
a second control circuit operably connected to the rotor position detector, the second control circuit being configured to detect a rotation direction of the motor based on the first position signal outputted from the rotor position detector, and the second control circuit being configured to perform an abnormality handling process to stop rotation of the motor in response to a situation where the rotation direction detected by the second control circuit is reverse to the set rotation direction.
Thus, CN ‘506 lacks:
(a)	a saw blade as the tool being driven as follows:
[from claim 11] a saw blade;
a motor operably connected to the saw blade so as to drive the saw blade; and
(b)	a rotation detection and control system as follows:
[from claim 11] a rotor position detector configured to detect a rotor position of the motor and configured to output a first position signal via a first signal line;
a first control circuit operably connected to the drive circuit so as to control the drive circuit such that the motor rotates in a set rotation direction; and
a second control circuit operably connected to the rotor position detector, the second control circuit being configured to detect a rotation direction of the motor based on the first position signal outputted from the rotor position detector, and the second control circuit being configured to perform an abnormality handling process to stop 
Regarding (a), the Examiner takes Official notice that it is old and well known in the art to provide a saw blade of various types as the tool on a drill for the various well known reasons including efficiency in both space, cost, and time because, for example, rather than having multiple tool machines, such as a hand drill and a portable circular saw among other possible tool types, only one tool machine is needed to drive the different tool types. As evidence in support of the taking of Official notice, Cox (e.g., Fig. 1), Clayton (e.g., Fig. 1), Lyons (e.g., Fig. 2), Hall (e.g., Fig. 3), and Dickey (e.g., Fig. 1) each disclose a drill machine with a circular saw blade attachment; Juma (e.g., Fig. 2) discloses a drill machine with a hole saw attachment; and Whitten (e.g., Fig. 1), Chen (e.g., Fig. 4), and Lane (e.g., Figs. 1, 10) each disclose a drill machine with a reciprocating saw attachment. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a saw blade on the tool machine of CN ‘506 to gain the well-known benefits including those described above.
Regarding (b), CN ‘435 (as stated in item 1 (page 1/5) of the Chinese Office action) discloses an electric machine rotation direction detection device, and particularly discloses the following technical contents: an electric machine control circuit 2 (the first control circuit) configured to control the output interface circuits 21, 22 (the driver) such that the electric machine (the motor) rotates in a set rotation direction; and a detection circuit 18 (the second control circuit) provided separately from the electric machine control circuit.2, the detection circuit 18 being configured to detect a rotation direction of the electric machine, and the detection circuit 18 being configured to send out an alarm CN ‘435 as it does in the present application, in both cases for comparing an actual rotation direction of the motor with the set rotation direction, so as to recognize and prevent an abnormal reversion of the motor. That is, CN ‘435 gives a technical motivation of providing a control circuit that handles an abnormal reversion of the motor, under this motivation, those skilled in the art can readily envisage providing the control circuit that handles an abnormal reversion of the motor in the electric tool of CN ‘506, so as to avoid the motor from occurrence of an abnormal reversion in a working process.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the tool machine of CN ‘506 by providing the rotation detection and control system of CN ‘435 to gain the benefits taught by CN ‘435.
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication 2891435 (hereafter referred to as “CN ‘435”) in view of Official notice as evidenced by Zhong et al., U. S. Pub. No. 2009/0071671; Cooper, U. S. Pub. No. 2014/0166323; and/or Iwata, U. S. Pub. No. 2015/0355280.
Regarding claim 14, CN ‘435 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:

a drive circuit (e.g., including 21, 22 as best understood) operably connected to a power source and to the motor so as to drive the motor (e.g., wherein this drive circuit includes 21, 22, or is at least inherent since there is a motor that is driven, so there must be a power source that is connected to the motor, such a connection being a drive circuit);
a rotor position detector (e.g., 13, 14, 16) configured to detect a rotor position of the motor and configured to output a first position signal via a first signal line (e.g., s1, s2);
a first control circuit (e.g., 2) operably connected to the drive circuit so as to control the drive circuit such that the motor rotates in a set rotation direction;
a second control circuit (e.g., 18) operably connected to the rotor position detector, the second control circuit being configured to detect a rotation direction of the motor based on the first position signal outputted from the rotor position detector, and the second control circuit being configured to perform an abnormality handling process to stop rotation of the motor in response to a situation where the detected rotation direction is reverse to the set rotation direction (e.g., as described in the English abstract, particularly lines 9-13);
at least one specified electric wiring connected to the power source and to the drive circuit, or connected to the first control circuit and to the drive circuit, or connected to the power source and to the first control circuit, the at least one specified electric wiring being configured such that interruption of the at least one specified electric wiring during rotation of the motor by the drive circuit causes the motor to stop rotation; and
an interrupter provided to the at least one specified electric wiring and configured capable of interrupting the at least one specified electric wiring, wherein the abnormality handling process includes a process of interrupting the at least one specified electric wiring by the interrupter.
Regarding claim 22, CN ‘435 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a first control circuit (e.g., 2) including: a first processor and a first memory;
a second control circuit (e.g., 18) including: a second processor and a second memory;
a rotor position detector (e.g., 13, 14, 16) configured to detect a rotor position of a motor, and configured to output a first position signal via a first signal line; and
a first interrupter located on the first signal line;
wherein the first signal line is routed to the first control circuit through the first interrupter,
wherein the first signal line is routed to the second control circuit without passing through the first interrupter, and
wherein the second control circuit is operably connected to the first interrupter so as to control the first interrupter.
Thus, regarding claims 14 and 22, CN ‘435 lacks an interrupter (as best understood without an English translation) as follows:
[from claim 14] an interrupter provided to the at least one specified electric wiring and configured capable of interrupting the at least one specified electric wiring, wherein the abnormality handling process includes a process of interrupting the at least one specified electric wiring by the interrupter;
[from claim 22] a first interrupter located on the first signal line;
wherein the first signal line is routed to the first control circuit through the first interrupter,
wherein the second control circuit is operably connected to the first interrupter so as to control the first interrupter.
However, the Examiner takes Official notice that such interrupters are old and well known in the art and provide an efficient circuit structure for ensuring power is timely and quickly cut between a power supply and a connected component to ensure that the component ceases operation. As evidence in support of the taking of Official notice, Zhong (e.g., see para. 0120, last three lines; see para. 0131, lines 1-10 with reference to Fig. 6), Cooper (e.g., see 8 in Figs. 2, 4, and 6), and Iwata (e.g., see 48 in Fig. 4) each disclose various applications of such an interrupter on power tools. Therefore, it would have been obvious to one having ordinary skill in the art to provide such an interrupter on the tool machine of CN ‘435 for the well-known benefits including those described above as well as those taught by the evidentiary references.
Additionally, regarding the specific connection configuration of the interrupter as set forth in claim 22 above, it is respectfully to such a connection configuration would be a matter of selecting one of the optimum or workable known configurations for such 
Further, regarding claim 22, CN ‘435 lacks (as best understood without an English translation) the specifics of the control circuits, specifically a processor and a memory thereof. However, the Examiner takes Official notice that processors and memories as part of a control circuit are old and well known in the art and provide various known benefits including programming capabilities. Therefore, it would have been obvious to one having ordinary skill in the art to provide the controllers of CN ‘435 with such processors and memories to gain the well-known benefits including that described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
December 3, 2021